Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among THE STEAK N SHAKE COMPANY, GRILL ACQUISITION CORPORATION and WESTERN SIZZLIN CORPORATION Dated as of October 22, 2009 TABLE OF CONTENTS Page ARTICLE I.DEFINITIONS 2 SECTION 1.01. Definitions 2 ARTICLE II.MERGER 12 SECTION 2.01. The Merger 12 SECTION 2.02. Closing; Effective Time 12 SECTION 2.03. Effect of the Merger 12 SECTION 2.04. Charter; Bylaws 13 SECTION 2.05. Directors and Officers 13 SECTION 2.06. Conversion of Securities 13 SECTION 2.07. Merger Consideration Payable in Cash 14 SECTION 2.08. Appraisal Rights 14 SECTION 2.09. Surrender of Shares; Stock Transfer Books 14 SECTION 2.10. Treatment of Options 16 SECTION 2.11. Supplementary Action 17 SECTION 2.12. Aggregate Merger Consideration 17 ARTICLE III.REPRESENTATIONS AND WARRANTIES OF THE COMPANY 18 SECTION 3.01. Organization and Qualification; Subsidiaries 18 SECTION 3.02. Certificate of Incorporation and Bylaws 19 SECTION 3.03. Capitalization 19 SECTION 3.04. Authority Relative to this Agreement 20 SECTION 3.05. No Conflict; Required Filings and Consents 21 SECTION 3.06. Permits; Compliance 22 SECTION 3.07. SEC Filings; Financial Statements 23 SECTION 3.08. Absence of Certain Changes or Events 24 SECTION 3.09. Absence of Litigation 25 SECTION 3.10. Employees and Employee Benefit Plans 25 SECTION 3.11. Registration Statement; Proxy Statement; Transaction Statement 32 SECTION 3.12. Property and Leases 32 SECTION 3.13. Intellectual Property 34 SECTION 3.14. Taxes 35 SECTION 3.15. Environmental Matters 37 SECTION 3.16. Material Contracts 39 SECTION 3.17. Insurance 42 SECTION 3.18. State Takeover Statutes 42 SECTION 3.19. Foreign Corrupt Practices Act 42 SECTION 3.20. Affiliate Contracts and Affiliated Transactions 43 SECTION 3.21. Brokers and Other Expenses 43 -i- TABLE OF CONTENTS (cont'd) Page SECTION 3.22. Fairness Opinion 43 SECTION 3.23. Suppliers 43 SECTION 3.24. Books and Records 44 SECTION 3.25. Broker-Dealer, Fund and Investment Advisory Matters 44 SECTION 3.26. Franchises 45 ARTICLE IV.REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 48 SECTION 4.01. Corporate Organization 48 SECTION 4.02. Authority Relative to This Agreement 49 SECTION 4.03. No Conflict; Required Filings and Consents 49 SECTION 4.04. Registration Statement; Proxy Statement; Transaction Statement 50 SECTION 4.05. SEC Filings; Financial Statements 50 SECTION 4.06. Absence of Certain Changes or Events 51 SECTION 4.07. Absence of Litigation 51 SECTION 4.08. Ownership of Merger Sub; No Prior Activities 51 SECTION 4.09. Brokers 52 SECTION 4.10. Fairness Opinion 52 SECTION 4.11. Books and Records 52 ARTICLE V.CONDUCT OF BUSINESS PENDING THE MERGER 52 SECTION 5.01. Conduct of Business by the Company Pending the Merger 52 SECTION 5.02. Conduct of Business by Parent Pending the Merger 55 ARTICLE VI.ADDITIONAL AGREEMENTS 56 SECTION 6.01. Stockholders’ Meeting 56 SECTION 6.02. Proxy Statement; Registration Statement; and Transaction Statement 56 SECTION 6.03. Access to Information; Confidentiality 58 SECTION 6.04. Acquisition Proposals 58 SECTION 6.05. Employees and Employee Benefits Matters 62 SECTION 6.06. Directors’ and Officers’ Indemnification and Insurance 63 SECTION 6.07. Further Action; Reasonable Best Efforts 63 SECTION 6.08. Public Announcements 65 SECTION 6.09. Stockholder Litigation 65 SECTION 6.10. Financial Statements 65 SECTION 6.11. Voting Agreements 65 SECTION 6.12. Parent Share Distribution 65 SECTION 6.13. Certain Real Estate and Environmental Matters 66 -ii- TABLE OF CONTENTS (cont'd) Page ARTICLE VII.CONDITIONS TO THE MERGER 66 SECTION 7.01. Mutual Conditions to the Merger 66 SECTION 7.02. Conditions to the Obligations of Parent and Merger Sub 67 SECTION 7.03. Conditions to the Obligations of the Company 68 SECTION 7.04. Frustration of Closing Conditions 68 ARTICLE VIII.TERMINATION, AMENDMENT AND WAIVER 69 SECTION 8.01. Termination 69 SECTION 8.02. Effect of Termination 70 SECTION 8.03. Fees and Expenses 70 ARTICLE IX.GENERAL PROVISIONS 73 SECTION 9.01. Non-Survival of Representations and Warranties 73 SECTION 9.02. Notices 73 SECTION 9.03. Severability 74 SECTION 9.04. Entire Agreement; Assignment 74 SECTION 9.05. Parties in Interest 74 SECTION 9.06. Specific Performance 75 SECTION 9.07. Governing Law 75 SECTION 9.08. Waiver of Jury Trial 75 SECTION 9.09. Interpretation 75 SECTION 9.10. Amendment 76 SECTION 9.11. Waiver 76 SECTION 9.12. Investigation 76 SECTION 9.13. Counterparts 76 SECTION 9.14. Remedies Cumulative 76 -iii- ExhibitList ExhibitACertificate of Merger ExhibitBForm of Debenture ExhibitCForm of Indenture ExhibitDSurviving Corporation Charter ExhibitEList of Company Stockholders Subject to Voting Agreements Exhibit FForm of Voting Agreement Exhibit GForm of Legal Opinion (Olshan) Exhibit HForm of Legal Opinion (Ice Miller) -iv- AGREEMENT AND PLAN OF MERGER, dated as of October 22, 2009 (this “Agreement”), by and among The Steak n Shake Company, an Indiana corporation (“Parent”), Grill Acquisition Corporation, a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and Western Sizzlin Corporation, a Delaware corporation (the “Company”). W I T N E S S E T
